Kellogg, J. (dissenting):
Tn Germond v. People (1 Hill, 343) Germond had made complaint and caused the arrest of one Stevens. Stevens was brought to trial and demanded a jury and three jurors were *737obtained, the other jurors summoned not appearing, and it was then agreed to try the case with a jury of three and the jury acquitted Stevens. Thereupon, the court, as it might do in case of acquittal, made an order requiring G-ermond, the complainant, to pay the costs and he and his surety gave a bond for the payment of the costs, reciting that Stevens was acquitted, and the action was brought to recover upon the bond. The court held that there was no legal acquittal and, therefore, no liability upon the bond.
The court in discussing the case used the language cited in the prevailing opinion. It also stated: “Had the replication added, that on the pretended verdict being pronounced, the court thereupon acted on it as a verdict and pronounced an acquittal, I admit this would have been error merely, and not questionable in a collateral way; but only by certiorari, if questionable at all.” The cases cited are those showing that in a collateral inquiry such matters cannot be reviewed, but can only be reviewed in a direct proceeding for that purpose. I consider that authority controlling here, but for a reversal.
In the case at bar the defendant demanded a jury trial, and but five jurors having been' obtained, it was agreed to try the case with a jury of five. This was not a waiver of the jury trial which the defendant had demanded. By demanding a jury trial he showed an unwillingness to be tried before the magistrate; he had the right to object to such a trial and did object to it by demanding a jury. The magistrate, by forming an illegal jury, cannot bring a trial before himself without the defendant’s consent. The jury heard the case and brought in a verdict of guilty with a recommendation of mercy. The record then continues, “ The court finds the defendant guilty as charged, and in my opinion is not entitled to mercy. The sentence of this court is that he be confined in the Albany County jail for a period of 180 days.”
This does not purport to be a decision by the court as to the defendant’s guilt and his refusal to receive the verdict, because there was no jury. The jury, as a part of the court, had pronounced its verdict of guilty. The magistrate stated in substance that the defendant has been found guilty, but he thinks he is not entitled to mercy. The recommendation for mercy *738was no part of the verdict and the court was at liberty to disregard it. It is straining a point to say that the magistrate, by what took place after the verdict, became a trier of the issue and decided it in place of the jury. There was no trial such as the law contemplated. The remarks in the Gerviond case related to a civil action when the judgment was attacked collaterally. This is a criminal action in which the legality of the proceedings is directly brought in review.
I favor the reversal.
Betts, J., concurred.
Judgment affirmed.__